Case 9:18-cv-80176-BB Document 148 Entered on FLSD Docket 04/17/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  __________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon Plaintiffs’ Motion for Extension of Discovery

  Cutoff Date and for Continuance of Trial Date, ECF No. [145], filed on April 15, 2019 (“Motion”).

  The Court has reviewed the Motion, the record and applicable law, and is otherwise fully advised.

  In the Motion, Plaintiffs request an additional six-months to conduct discovery and a continuance

  of the trial date in the above-styled case. See generally, ECF No. [145]. After a review of the

  Motion, the Court finds a reasonable basis for the continuation of the deadlines and the trial date

  exists. Accordingly, it is

         ORDERED AND ADJUDGED that the Motion, ECF No. [145], is GRANTED in part

  and DENIED in part.

         IT IS FURTHER ORDERED AND ADJUDGED that the Scheduling Order, ECF No.

  [78], is AMENDED as follows:

         THIS CAUSE is now set for trial during the Court’s two-week trial calendar beginning on

  March 30, 2020, at 9:00 a.m. Calendar call will be held at 1:45 p.m. on Tuesday, March 24,

  2020. No pre-trial conference will be held unless a party requests one at a later date and the Court
Case 9:18-cv-80176-BB Document 148 Entered on FLSD Docket 04/17/2019 Page 2 of 3
                                                                                 XXXX
                                                                  Case No. 18-cv-60704-BLOOM/Valle


  determines that one is necessary. Unless instructed otherwise by subsequent order, the trial and

  all other proceedings in this case shall be conducted in Courtroom 10-2 at the Wilkie D.

  Ferguson, Jr. United States Courthouse, 400 North Miami Avenue, Miami, FL 33128. The

  parties shall adhere to the following schedule:

      November 5, 2019      Parties disclose experts and exchange expert witness summaries or
                            reports.

      November 19, 2019 Parties exchange rebuttal expert witness summaries or reports.

      December 3, 2019      All discovery, including expert discovery, is completed.

      December 17, 2019     Parties must have completed mediation and filed a mediation report. 1

      December 26, 2019     All pre-trial motions, motions in limine, and Daubert motions (which
                            include motions to strike experts) are filed. This deadline includes all
                            dispositive motions. Each party is limited to filing one motion in limine
                            and one Daubert motion. If all evidentiary issues cannot be addressed in
                            a 20-page memorandum, leave to exceed the page limit will be granted.
                            The parties are reminded that motions in limine must contain the
                            Local Rule 7.1(a)(3) certification.

      March 16, 2020        Parties submit joint pre-trial stipulation in accordance with Local Rule
                            16.1(e), proposed jury instructions and verdict form, or proposed findings
                            of fact and conclusions of law, as applicable.

           Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s Magistrate

  Judge Rules, all discovery matters are referred to Judge Alicia O. Valle. Furthermore, pursuant

  to 28 U.S.C. § 636(c)(1), the parties may consent to trial and final disposition by Judge Alicia O.

  Valle. The deadline for submitting consent is December 26, 2019.

           IT IS FURTHER ORDERED that all other provisions in the Order Setting Trial and Pre-

  Trial Schedule, not amended in this Order, ECF No. [78], remain in full force and effect.




  1
   An Order Scheduling Mediation for June 18, 2019 was previously entered in this case. See ECF No. [86]. The
  parties may not reschedule the mediation without leave of court.


                                                      2
Case 9:18-cv-80176-BB Document 148 Entered on FLSD Docket 04/17/2019 Page 3 of 3
                                                                   XXXX
                                                    Case No. 18-cv-60704-BLOOM/Valle


        DONE AND ORDERED in Miami, Florida, this 16th day of April, 2019.




                                               ____________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

  Copies to:
  Counsel of Record




                                           3
